OPINION — AG — ** TRAVELING EXPENSES — REIMBURSEMENT — COUNTY ASSESSOR ** 68 O.S. 15.19 [68-15.19] IS A VALID LAW (CONSTITUTIONAL LAW); AND IT FOLLOWS THAT A COUNTY ASSESSOR MAY LEGALLY BE PAID THE AMOUNTS PROVIDED THEREIN, FROM A PROPER APPROPRIATION MADE THEREFOR IN THE APPROVED FINANCIAL STATEMENT AND ESTIMATE OF NEEDS (BUDGET) OF THE COUNTY. (PER DIEM, REIMBURSEMENT, LODGING, COMPENSATION) CITE: 68 O.S. 15.19 [68-15.19], OPINION NO. JULY 19, 1957 — BURSON, OPINION NO. OCTOBER 21, 1957 — WILSON (MILEAGE) (RICHARD M. HUFF)